Title: From James Madison to Thomas Jefferson, 16 April 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dr Sir
          Apl. 16. 1824
        
        Yours of the 9th. was not recd. till the evening before the last, and cd. not be sooner answered than by the Mail which ⟨p⟩asses our Court House today. As it is pro⟨p⟩er to give as wide an opening to the University as we can, I readily accede to the provision of an Anatomical as an 8th. professor, which you propose as within a ⟨f⟩air estimate of its resources. I think however that unless a foreigner of very high distinction can be obtained for that Chair, it may be well to take the chance of filling it a[t] home. Our Medical School, more than any other seems to have risen towards a level with those of Europe; and in none of the learned classes, is there perhaps so much danger of jealousies & antipathies which might obstruct the popularity and success of a Professor from abroad.
        
          JM.
        
      